Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (abstract idea) without significantly more. 
Analysis
Claim 8: Ineligible 
The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recite the limitations of receive a first signal from a first device of a first user, the first signal including a request for managing a plurality of accounts in a financial system, the request including information on each of the plurality of accounts, the plurality of accounts including a first account owned by the first user and a second account owned by a second user, in response to the first signal, automatically  transmit a second signal to the financial system by using information on a first account of the plurality of accounts indicated by the request, the second signal including a first request, the first request being configured to cause the financial system to transmit first account information to the information processing apparatus, the first account information 
Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites the additional limitation of using a computer to perform the steps.  The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the subtract idea (Step 2A2 – No). 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).  As discussed with respect to Step 2A2 above, the additional element in the claim amounts to 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: No).  The claim is not patent eligible. 
The analysis above applies to all statutory categories of te invention including claims 1 and 15.  Furthermore, the dependent claims 2-7, 9-14, and 16-20 do not resolve the issues raised in the independent claim 8.  Accordingly, claims 1-7, and 9-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis. 
Response to Arguments
Applicant's arguments filed 10/6/2020 have been fully considered but they are not persuasive. 
Applicant contends that the currently amended claim 8 recites ordered combination of elements, such as by adding the phrase “in response”…  (Page 14, applicant arguments).  Applicant states that ordered combination of elements preclude certain activity between a person and computer, and do not fall within organizing human activity and cannot be performed in the human mind.  Examiner disagrees, as the phrase “in response” does not take the claims out of organizing human activity or being capable of performed by pen and paper. 

Applicant contends that the claims are significantly more given the additional amended claims as well, which provides improvements over conventional financial transactions by increasing probability that the first user of the first device timely notices a content of the third account information.  Examiner disagrees as the additional amended claims do not amount to significantly more.  









Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691